
	
		I
		112th CONGRESS
		1st Session
		H. R. 1798
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2011
			Mr. Mack (for
			 himself, Mr. King of New York,
			 Ms. Loretta Sanchez of California,
			 Mr. Carnahan, and
			 Mrs. Maloney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent foreign states that do business, issue
		  securities, or borrow money in the United States, and then fail to satisfy
		  United States court judgments totaling $100,000,000 or more based on such
		  activities, from inflicting further economic injuries in the United States,
		  from undermining the integrity of United States courts, and from discouraging
		  responsible lending to poor and developing nations by undermining the secondary
		  and primary markets for sovereign debt.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Evading Foreign States
			 Accountability Act of 2011.
		2.Statement of
			 purposeThe purpose of this
			 Act is to prevent foreign states that do business, issue securities, or borrow
			 money in the United States, and then fail to satisfy United States court
			 judgments totaling $100,000,000 or more based on such activities, from
			 inflicting further economic injuries in the United States, from undermining the
			 integrity of United States courts, and from discouraging responsible lending to
			 poor and developing nations by undermining the secondary and primary markets
			 for sovereign debt.
		3.FindingsCongress finds the following:
			(1)Foreign states
			 that do business, issue securities, or borrow money in the United States, and
			 then refuse to satisfy judgments of United States courts entered against them
			 in connection with disputes resulting from these or other commercial
			 activities, directly or indirectly inflict billions of dollars of damage in the
			 United States, and undermine the credibility of the United States
			 courts.
			(2)Foreign states
			 that engage in such behavior can infect the management of corporations and
			 other entities that they own or control with their profligate and irresponsible
			 habits. When negligent ethical standards permit government officials to
			 repudiate lawful judgments, the injury to United States taxpayers is
			 multiplied.
			(3)The Republic of
			 Argentina is a primary example of a foreign state that has incurred large debts
			 in the United States, defaulted on those debts, and then refused to honor
			 lawful judgments of United States and other courts ordering repayment. In 2001,
			 Argentina defaulted on more than $81,000,000,000 in sovereign debt, the largest
			 such default in history. In 2005, after refusing all efforts by creditors to
			 negotiate the terms of an exchange offer, Argentina unilaterally offered
			 lenders approximately 27 cents on the dollar in its restructuring deal, far
			 below the international norm for sovereign debt restructurings. Argentina
			 repudiated the debts owed to the unprecedented proportion of bondholders who
			 rejected that offer.
			(4)Argentina still
			 owes United States bond holders more than $3,500,000,000. Overall, the default
			 and restructuring by Argentina have cost United States bondholders, taxpayers,
			 and share holders more than $10,000,000,000.
			(5)Argentina has the capacity to pay its
			 external creditors. Argentina now holds more than $54,000,000,000 in reserves.
			 Argentina chose to pay off its $9,800,000,000 debt to the International
			 Monetary Fund in full in 2005, years before it was due, and has similarly
			 announced an intention to pay sovereign creditors of the Paris Club, of which
			 the United States is owed $360,000,000.
			(6)United States
			 bondholders have won numerous court rulings against Argentina relating to
			 Argentina’s default on debt owed to such bondholders and Argentina’s decision
			 to repeatedly ignore these judgments threatens the United States legal system.
			 Despite having agreed to submit to the jurisdiction of the State of New York
			 and to waive claims of sovereign immunity, Argentina is now contesting at least
			 170 lawsuits and refusing to honor 100 judgments against it, totaling more than
			 $7,000,000,000.
			(7)Argentina has
			 demonstrated a similar disregard for claims brought by United States investors
			 before the International Centre for Settlement of Investment Disputes (ICSID),
			 a tribunal of the World Bank. Argentina is the respondent in more ICSID cases
			 than any other nation, now accounting for more than a quarter of the tribunal’s
			 caseload. It is important to note that Argentina’s arguments for nonpayment
			 have been outright rejected by both the Department of State and the ICSID.
			 Argentina is currently receiving $5,810,000,000 from the World Bank and has
			 requested an additional $1,630,000,000 in funding. Argentina has behaved in a
			 manner that undermines the viability of the ICSID process, thereby alarming the
			 worldwide investments of United States businesses that rely upon this forum for
			 adjudication of disputes.
			(8)Argentina’s debts
			 are legitimate. Any assertion that the Argentine debt now outstanding was
			 incurred by the repressive, nondemocratic regimes that ruled Argentina in the
			 late 1970s and early 1980s is inaccurate. The bonds currently held by United
			 States creditors were not incurred by nondemocratic regimes; rather, they were
			 issued by democratically elected Argentine governments.
			(9)While it is true
			 that the Argentine military junta—which caused tremendous suffering during a
			 tyrannical 7-year reign—borrowed from foreign banks, 96 percent of that debt
			 was refinanced in 1993 when Argentina’s Brady Plan restructuring
			 was completed. That restructuring was underwritten by the United States
			 Government. Prior to the Brady Plan restructuring, Argentina had undergone two
			 major restructurings of its foreign debt—the first in 1985, and
			 the second in 1987.
			(10)None of the debt
			 now held by United States creditors dates from the days of the Argentine
			 military junta. Further, even if it were fair to characterize the debt issued
			 in the 1993 Brady Plan restructuring as somehow derivative of junta-era debt—a
			 notion that maligns the United States policymakers who approved and underwrote
			 the Brady Plan on behalf of the American people—only five percent of the
			 defaulted debt now held by United States creditors was issued during or before
			 1993. Ninety-five percent of the defaulted debt held by United States creditors
			 was incurred after 1993 by freely elected Argentine governmental officials and
			 has no relationship to the military junta.
			(11)Argentina’s
			 defaults have raised the costs of borrowing for both the public and private
			 sectors. If the country took action to remediate its debts, its annual interest
			 expense would certainly decline. Argentina’s defaults have discouraged foreign
			 direct investment. One study from 2007 states that Argentina loses over
			 $6,000,000,000 in foreign direct investment every year as a result of its
			 default and debt repudiation and the resultant risk profile.
			(12)An October 2010
			 evaluation report by the Financial Action Task Force (FATF), an
			 intergovernmental body that analyzes financial systems for criminal activity,
			 gave Argentina the most negative evaluation of any G–20 nation. FATF evaluated
			 Argentina on 49 financial standards, of which Argentina failed to meet 47 out
			 of the 49 standards. Argentina was given an original timeline of three months,
			 then an additional ten months to demonstrate compliance to the standards or
			 face being blacklisted due to financial corruption and deficiencies in
			 combating financing of terrorism (CFT) and anti-money laundering (AML)
			 systems.
			(13)Drawing further
			 conclusions, FATF reported several shortcomings in Argentina’s financial
			 sector, most notably corruption and the poor enforcement of Argentine financial
			 laws. The lack of enforcement has prompted wide-spread money laundering in
			 Argentina’s financial sector creating an environment that puts Argentina at
			 risk of becoming a hub for terrorism and drug trafficking in the Western
			 Hemisphere.
			(14)Many persons in
			 the United States are unaware of Argentina’s irresponsible behavior and
			 disregard for the rule of law. Further, United States citizens continue to
			 invest in, lend to, and do business with Argentina and are unfamiliar with the
			 associated risks.
			(15)Those who are
			 injured as a result of this conduct often have little or no recourse. Judgment
			 evading foreign states and their state owned corporations enjoy a safe haven
			 within their national borders, and this fact often presents an insurmountable
			 obstacle to recovery for those who are injured by the behavior of those
			 states.
			(16)The absence of a
			 remedy for defaults by such foreign states undermines nations that badly need
			 to access capital from foreign lenders, with disproportionate harm falling on
			 responsible and democratic nations. By undermining confidence in the secondary
			 market for sovereign debt, judgment evading foreign states significantly
			 increase the risk that primary lending to less-advantaged nations will be
			 curtailed, depriving deserving sovereign borrowers of access to the
			 international capital markets.
			(17)Action by the
			 United States Government to combat this growing problem must include measures
			 that both protect against the irresponsible conduct of judgment evading foreign
			 states and their state owned corporations, and motivate such states and
			 corporations to raise their standards of behavior.
			(18)An effective
			 means of achieving this important objective is to deprive judgment evading
			 foreign states and their state owned corporations of the privilege of issuing
			 securities or borrowing in the United States, and requiring that warnings of
			 their irresponsible behavior be given to persons in the United States who are
			 contemplating investing in, lending to, or doing business with such states and
			 businesses, until those states demonstrate that such measures are no longer
			 necessary.
			4.DefinitionsFor purposes of this Act:
			(1)Agency or
			 instrumentality of a foreign stateThe term agency or
			 instrumentality of a foreign state has the meaning given that term in
			 section 1603(b) of title 28, United States Code.
			(2)Final
			 judgmentThe term final judgment means any judgment
			 of a United States district court, the Court of International Trade, or the
			 court of any State, that is no longer eligible to be appealed to any court in
			 the United States.
			(3)Foreign
			 stateThe term foreign state has the meaning given
			 that term in section 1603(a) of title 28, United States Code, except that it
			 does not include an agency or instrumentality of a foreign state.
			(4)International
			 organizationThe term international organization
			 means an entity designated by the President as being entitled to enjoy the
			 privileges, exemptions, and immunities provided by the International
			 Organizations Immunities Act (22 U.S.C. 288 et seq.).
			(5)Judgment evading
			 foreign stateThe term
			 judgment evading foreign state means any foreign state
			 that—
				(A)has one or more
			 judgments entered against it by any United States district court, the Court of
			 International Trade, or the court of any State, the combined amount of which
			 judgments exceeds $100,000,000;
				(B)fails to satisfy
			 in full any such judgment for a period of more than two years after the
			 judgment becomes a final judgment, regardless of whether such judgment became a
			 final judgment before the date of the enactment of this Act; and
				(C)is not a foreign
			 state eligible for—
					(i)financing through
			 the International Development Association but not from the International Bank
			 for Reconstruction and Development; and
					(ii)debt relief under
			 the Enhanced HIPC Initiative (as defined in section 1625(e)(3) of the
			 International Financial Institutions Act) or under the Multilateral Debt Relief
			 Initiative.
					(6)State owned
			 corporation of a judgment evading foreign stateThe term
			 state owned corporation of a judgment evading foreign state means
			 any corporation or entity, other than a natural person—
				(A)that is an agency
			 or instrumentality of a foreign state that is a judgment evading foreign state;
			 or
				(B)a majority of the
			 shares or other ownership interest of which is held, either directly or
			 indirectly, by a judgment evading foreign state or by an agency or
			 instrumentality of a foreign state that is a judgment evading foreign
			 state.
				(7)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			5.Statement of
			 policyIt shall be the policy
			 of the United States—
			(1)to advocate within
			 the governing bodies of international organizations, international financial
			 institutions such as the World Bank and the International Monetary Fund, and
			 other foreign policy settings for the full compensation and fair treatment of
			 United States taxpayers in whose favor judgments have been awarded by the
			 United States courts;
			(2)to seek to protect the economic interests
			 of such taxpayers and other persons and of nations that benefit from a reliable
			 flow of foreign capital by—
				(A)restricting the
			 access to the United States capital markets of judgment evading foreign states
			 and their state owned corporations;
				(B)requiring that
			 such persons be warned of the dangers of investing in, lending to, or doing
			 business with such states and state owned corporations; and
				(C)call on the World Bank, the International
			 Monetary Fund, and other international financial institutions to vote against
			 providing funding or foreign capital to judgment evading foreign states;
			 and
				(3)to further
			 solidify the authority of the United States courts by preventing judgment
			 evading foreign states from willfully disregarding the judgments of those
			 courts.
			6.Bar on access to
			 United States lenders and Investors
			(a)Measures with
			 respect to judgment evading foreign statesThe Securities and
			 Exchange Commission shall—
				(1)take all necessary
			 measures to deny every judgment evading foreign state access to United States
			 capital markets, including the ability, directly or indirectly, to borrow money
			 or sell securities in the United States; and
				(2)require that all
			 periodic filings made by the judgment evading foreign state with the Securities
			 and Exchange Commission under the securities laws bear the following legend
			 prominently on the cover page: WARNING: THIS REPORT IS SUBMITTED BY A
			 FOREIGN STATE THAT HAS BEEN DETERMINED BY THE UNITED STATES DEPARTMENT OF THE
			 TREASURY TO BE A JUDGMENT EVADING FOREIGN STATE BASED UPON ITS FAILURE TO
			 SATISFY OUTSTANDING UNITED STATES COURT JUDGMENTS..
				(b)Measures with
			 respect to state owned corporations of judgment evading foreign
			 statesIf any judgment evading foreign state remains in default
			 on any final judgment for more than three years, irrespective of whether such
			 judgment became final before the date of the enactment of this Act, the
			 Securities and Exchange Commission shall—
				(1)take all necessary
			 measures to deny any state owned corporation of a judgment evading foreign
			 state access to the United States capital markets, including the ability to
			 issue debt, equity or other securities, or borrow money, unless the proceeds of
			 such borrowing of securities issuance are to be used, in the first instance, to
			 satisfy in full all final judgment against its parent judgment evading foreign
			 state; and
				(2)require that all
			 periodic filings made by each state owned corporation of a judgment evading
			 foreign state with the Securities and Exchange Commission under the securities
			 laws bear the following legend prominently on the cover page: WARNING:
			 THIS REPORT IS SUBMITTED BY A STATE OWNED CORPORATION OF A FOREIGN STATE THAT
			 HAS BEEN DETERMINED BY THE DEPARTMENT OF THE TREASURY TO BE A JUDGMENT EVADING
			 FOREIGN STATE BASED UPON ITS FAILURE TO SATISFY OUTSTANDING UNITED STATES COURT
			 JUDGMENTS..
				7.Requests for aid
			 or assistance from judgment evading foreign states
			(a)Bilateral
			 assistanceWhenever any proposal is made to a department, agency,
			 or other instrumentality of the United States Government to extend aid, a loan,
			 or any other form of assistance to a judgment evading foreign state, the head
			 of the department, agency, or other instrumentality may consider the proposal
			 only if it bears prominently the legend described in subsection (c).
			(b)Multilateral
			 assistanceWhenever any proposal is made to an international
			 organization to extend aid, a loan, or any other form of assistance to a
			 judgment evading foreign state, the Secretary of State shall provide prompt
			 notice of such proposal to the Congress. Such notice shall bear prominently the
			 legend described in subsection (c).
			(c)Legend
			 describedThe legend of a proposal referred to in subsection (a)
			 and the legend of a notice referred to in subsection (b) is the following:
			 REQUEST FOR GRANT–IN–AID OR LOAN BY A JUDGMENT EVADING FOREIGN
			 STATE..
			8.Reports;
			 recommendations of additional measures
			(a)Annual reports
			 to congressNot later than January 31 of each year, the Secretary
			 of the Treasury shall provide a report, in writing, to the Congress identifying
			 each judgment evading foreign state, and, for each such judgment evading
			 foreign state—
				(1)quantifying the
			 impact on the United States economy, and cost to United States taxpayers, of
			 the unsatisfied final judgments outstanding against the judgment evading
			 foreign state; and
				(2)describing all
			 measures that the Secretary of the Treasury and the Securities and Exchange
			 Commission have taken in the preceding year to carry out this Act.
				(b)Consideration of
			 documents and other informationThe Secretary of the Treasury may
			 consider documents and other information received from third parties and from
			 judgment evading foreign states in preparing each report under subsection
			 (a).
			(c)Termination of
			 designationAt such time as the Secretary of the Treasury
			 determines that any judgment evading foreign state no longer qualifies as a
			 judgment evading foreign state, the Secretary shall so certify to the Congress
			 no later than in the next annual report to Congress under subsection (a), at
			 which time the requirements and prohibitions under this Act shall no longer
			 apply to such former judgment evading foreign state, or to any state owned
			 corporation of such judgment avoiding foreign state. The Secretary may consider
			 documents and other information received from third parties and from the
			 judgment evading foreign state in making this determination.
			(d)Other public
			 reports To include information about judgment evading foreign
			 statesThe Secretary of
			 State, the Secretary of the Treasury, and the Secretary of Commerce shall each
			 reference the findings of the Secretary of the Treasury from the Secretary’s
			 most recent annual report to Congress under subsection (a) relating to the
			 unsatisfied final judgments outstanding against the judgment evading foreign
			 state in every report prepared for the public relating to the country risk or
			 investment climate of such judgment evading foreign state.
			(e)Additional
			 measuresThe Secretary of the Treasury shall recommend to the
			 Congress in writing additional measures to carry out the purposes of this
			 Act.
			
